Citation Nr: 0828259	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  07-04 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for discogenic low back pain.


REPRESENTATION

Appellant represented by:	Sandra W. Wischow, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran had active military service from March 1959 to 
October 1962.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from March 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which denied service connection for 
residuals of a back injury.

In May 2000, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) for additional development.

In a June 2004 decision, the Board denied service connection 
for residuals of a back injury.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans' Claims (Court).

In an April 2005 Order, the Court granted the parties' Joint 
Motion for Remand of the Board's June 2004 decision.  
Pursuant to the actions requested in the Joint Motion, the 
Court vacated the Board's decision and remanded the issue of 
service connection for residuals of a back injury to the 
Board for readjudication.

In November 2005, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) for additional 
development.  Thereafter, in a May 2006 rating decision, the 
RO granted entitlement to service connection and assigned a 
20 percent rating for discogenic low back pain, effective 
July 7, 1997.  The issue of entitlement to a higher 
disability evaluation based upon an initial grant of service 
connection remains before the Board.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

In August 2008, a Deputy Vice-Chairman of the Board granted 
the motion of the veteran's attorney to advance this case on 
the Board's docket, pursuant to the provisions of 38 U.S.C.A. 
§ 7112 (West 2002) and 38 C.F.R. § 20.900(d) (2007).

Because of the decision of the Board in this case, the issue 
of a total rating based on individual unemployability is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2. Competent medical evidence demonstrates that the veteran's 
service-connected discogenic low back pain was manifested by 
pronounced intervertebral disc syndrome with little 
intermittent relief and persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc.


CONCLUSION OF LAW

Beginning July 7, 1997, the schedular criteria for a 60 
percent rating, but no higher, have been met for discogenic 
low back pain.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for entitlement to service 
connection was received in July 1997, years prior to 
enactment of VCAA.  In August 2003 and December 2005 
correspondence, he was notified by the RO of the provisions 
of the VCAA as they applied to service connection claims.  
The letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim as well as identified the veteran's duties in obtaining 
information and evidence to substantiate his claim.  In a May 
2006 rating decision, the RO granted entitlement to service 
connection and assigned an initial 20 percent rating for 
discogenic low back pain.  The veteran appealed the 
assignment of the initial evaluation for this benefit.  
Thereafter, in January 2007 correspondence, the veteran was 
notified by the RO of the provisions of the VCAA as they 
applied to increased evaluation claims.  The claim was 
reviewed and a statement of the case was issued in January 
2007.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in 
January 2007.

The claim for an initial evaluation in excess of 20 percent 
for discogenic low back pain is a downstream issue from the 
grant of service connection.  See Grantham v. Brown, 114 F.3d 
1156 (1997).  VA's General Counsel has held that no VCAA 
notice was required for such downstream issues, and that a 
Court decision suggesting otherwise was not binding 
precedent.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 
2004); cf. Huston v. Principi, 17 Vet. App. 370 (2002).  The 
Board is bound by the General Counsel's opinion.  See 38 
U.S.C.A. § 7104(c) (West 2002).  While this logic is called 
into some question in a recent Court case, neither this case 
nor the GC opinion has been struck down.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
veteran's service treatment records and all relevant VA and 
private treatment records pertaining to his service-connected 
condition have been obtained and associated with his claims 
file.  He has also been provided with a VA medical 
examination to assess the current state of his service-
connected discogenic low back pain.  

Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.  

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2007) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2007).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

In a claim of disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

As an initial matter, the time periods that are being 
considered for an increased rating are before and after the 
effective date of the change in the regulations for 
intervertebral disc syndrome (IVDS) (amended September 23, 
2002) and the general rating formula for the spine (amended 
September 26, 2003).  Pursuant to VAOPGCPREC 7-2003, where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant normally applies, absent Congressional intent to 
the contrary.

In deciding such a case, the Board must determine whether the 
previous or revised version is more favorable to the veteran.  
However, if the revised version is more favorable, the 
retroactive reach of that regulation can be no earlier than 
the effective date of the change, and the Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change.  See 38 U.S.C.A. § 
5110(g) (West 2002); VAOPGCPREC 3-2000 (2000).  

The veteran has been assigned an initial 20 percent rating 
for discogenic low back pain under Diagnostic Code 5243, 
effective July 7, 1997.  There are multiple Diagnostic Codes 
that must be considered as this claim spans the years during 
which Schedule was revised for spine disorders.  

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 
23, 2002)


5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to site 
of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.


Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
Effective September 23, 2002

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment provided that the effects in each 
spinal segment are clearly distinct evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine 
whichever method results in a higher evaluation for that 
segment. 
See 38 C.F.R. § 4.71a (2007) effective September 26, 2003

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (2007) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2007) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 38 
C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

Factual Background 

The veteran's service treatment records do not reflect any 
complaints, findings, or treatment for a low back injury.  At 
separation from service in September 1962 clinical evaluation 
of the spine was normal.

The veteran has reported that he injured his back in a fall 
while aboard a ship during active duty in 1961.  He indicated 
that he was treated during active service for cuts and 
bruises.  When he returned to his normal duty station, he 
reported that he went to sick bay for additional treatment 
for back pain on at least two occasions.  Additional evidence 
submitted in support of his claim includes statements from 
the veteran's brother and an acquaintance dated in May and 
June 1997 regarding the veteran's claimed in service injury 
in 1961, each statement indicating that the veteran told them 
about the injury.  Also of record is a statement dated in 
July 2000 from an individual who served with the veteran and 
recalled seeing the veteran's bruises after his back injury 
and treatment during service.

Post-service VA outpatient treatment records dated in 
December 1996 and April 1997 detail findings of muscle pain 
and rule out myositis.  

A May 1997 VA hospital discharge summary showed that the 
veteran was treated for complaints of pain and weakness in 
the legs and listed diagnoses of peripheral neuropathy and L5 
radiculopathy.  An MRI of the lumbar spine revealed findings 
of L4-L5 diffuse herniation resulting from spinal stenosis 
bilaterally and neural foraminal stenosis.  Nerve conduction 
velocity and electromyography (NCV/EMG) study findings 
revealed evidence of peripheral polyneuropathy as well as 
primarily sensory L5 radiculopathy.  Neurological examination 
findings were noted as full motor strength, absent deep 
tendon reflexes in lower extremities, normal muscle bulk and 
tone, decreased vibratory sensation of the right ankle and 
foot, and sharp sensation decreased distally in the right 
foot and halfway up the left shin. 

VA neurology outpatient treatment notes dated in May and June 
1997 detail continued complaints of low back pain that 
radiates down bilateral lower extremities, intermittent 
tingling, and increased lower extremity numbness.  The 
examiners listed assessments of peripheral neuropathy and L5 
radiculopathy and noted findings of full motor strength as 
well as decreased pinprick and light touch sensation in lower 
extremities.

In an August 1997 VA spine examination report, the veteran 
related a history of back injury and treatment in 1961.  He 
also reported that he had chronic, intermittent low back 
pain, which was exacerbated in October 1996 and complained of 
constant burning tightness and pain in the low back with 
radiation to the posterior thigh and calves.  Physical 
examination findings were noted as difficulty walking on 
toes, pain in the lumbar paravertebral muscle on palpation, 
and pain with range of motion.  Neurological findings were 
noted as full muscle strength, knee and ankle reflexes could 
not be elicited, bilateral plantars going down, decreased 
sensation to fine touch and pinprick in bilateral legs, and 
positive straight leg raising.  Range of motion findings of 
the lumbar spine were listed as forward flexion was to 40 
degrees; extension was to 0 degrees; right and left lateral 
flexion were to 20 degrees; and right and left rotation were 
to 20 degrees.  The examiner noted a June 1997 MRI of the 
veteran's lumbar spine showed diffuse degenerative joint 
disease at L4, L5 level with diffuse disc bulging with a 
central herniated nucleus pulposus as well as disc bulge 
causing bilateral neural foraminal stenosis.  The examiner 
diagnosed degenerative joint disease L4, L5 with herniated 
disc at the same level.  

An August 1997 VA MRI report listed an impression of grade 1 
spondylolisthesis at L4-5 with severe central spinal stenosis 
with associated left sided facet joint cyst which compresses 
the posterior lateral aspect of the thecal sac.  An August 
1997 VA X-ray report listed an impression of grade 1 
spondylolisthesis at L4-5 secondary to degenerative disc and 
facet disease with superimposed right neural foraminal disc 
herniation at this level with compression of the exiting 
right L4 nerve root as well as left-sided L4 facet joint cyst 
with compression of the posterolateral aspect of the thecal 
sac and severe lumbar stenosis. 

A September 1997 VA hospital discharge summary showed that 
the veteran complained of low back pain radiating to 
bilateral leg pain and underwent a lumbar laminectomy of L4-
L5 and excision of a synovial cyst.  Physical examination 
findings were listed as negative straight leg raising, 
sensory intact to light touch, full motor strength, and 
symmetrically decreased deep tendon reflexes.  A September 
1997 VA X-ray report listed an impression of mild 
spondylolisthesis at L4 upon L5 with evidence of instability 
demonstrated on the lateral flexion view and degenerative 
disc disease of L3-4 and L4-5 and possibly L2-3.  

Additional VA treatment notes dated in August and September 
1997 show the veteran was currently receiving physical 
therapy for moderate to severe low back pain.  An August 1998 
VA initial therapy assessment listed a diagnosis of 
mechanical low back pain and lumbar muscle spasm status post 
laminectomy at the L4-5.  A November 1999 VA treatment note 
detailed complaints of low back pain and left leg pulling.  
Physical examination findings were noted as normal motor and 
sensory findings, normal heel and toe walk, no parathesia or 
weakness in lower extremities, and no bowel or bladder 
alteration.  

Private treatment records from Community Medical Center dated 
from March 2000 to May 2000 indicated that the veteran 
received physical therapy to achieve lumbar stabilization and 
lower extremity strengthening.  A March 2000 lumbar spine 
assessment noted complaints of constant back pain, incision 
area swelling, and bilateral lower extremity pain.  The 
veteran reported that he was retired secondary to back 
problems.  In a June 2000 discharge summary, the examiner 
noted that the veteran's low back pain did not decrease or 
undergo significant change during therapy and indicated that 
the veteran was not complaint with visits.  

A May 2000 VA treatment note, the veteran indicated that he 
was feeling well and that physical therapy had been 
beneficial.  In a February 2001 statement the veteran's 
private physician, J. J. G., M.D., indicated that he first 
treated the veteran in 1982 or 1983, but that those records 
were unavailable.  During that time the veteran was treated 
on an irregular basis over the years for flare-ups of back 
pain. 

Statements dated in September 2005 and January 2006 from B. 
P., M.D. reflected the physician's opinion that the veteran's 
current low back pain was related to an in-service fall in 
1961.

In a March 2006 VA spine examination report, the veteran 
complained of mild fatigue, moderate decreased motion, 
moderate stiffness, mild weakness in lower extremities, 
moderate spasm, and moderate daily back pain that radiates to 
buttocks.  The veteran reported that he suffers a flare-up of 
back pain of moderate severity once a week when he cannot 
walk or stand.  Physical examination findings were noted as 
no bowel or bladder complaints, normal gait and posture, 
moderate lumbar flattening, objective evidence of moderate 
bilateral lumbar sacrospinalis, normal muscle tone, moderate 
lumbar muscle spasm, moderate pain on motion, and mild 
tenderness, full motor strength, normal sensory response to 
pinprick and light touch in lower extremities, and absent 
ankle jerks.  Active range of motion findings of the lumbar 
spine were listed as forward flexion to 40 degrees with pain 
beginning at 30 degrees; extension to 10 degrees with pain 
beginning at 10 degrees; right and left lateral flexion to 10 
degrees with pain beginning at 10 degrees; and right and left 
rotation to 10 degrees with pain beginning at 10 degrees.  

The examiner detailed that that the veteran had severe loss 
of range of motion on physical examination.  However, it was 
further noted that the veteran was able to sit comfortably in 
a chair during the interview, which was about 80 degrees of 
flexion of the lumbar spine.  The examiner indicated that the 
veteran did not exhibit any additional limitation of motion 
on repetitive use due to pain, fatigue, weakness, or lack of 
endurance.  After reviewing the veteran's claims file, 
interviewing the veteran, and conducting a physical 
examination, the examiner diagnosed discogenic low back pain.  
The examiner noted that the veteran's low back disability had 
a severe effect on the following activities: chores, 
shopping, exercise, sports, and recreation.  It was further 
noted that traveling was moderately affected and additional 
activities of daily living like feeding, bathing, dressing, 
and grooming were mildly affected.    

Analysis

Objective medical findings of peripheral neuropathy, L5 
radiculopathy, absent deep tendon reflexes in lower 
extremities, decreased pinprick and light touch sensation in 
lower extremities, positive straight leg raising, and grade 1 
spondylolisthesis at L4-5 with severe central spinal stenosis 
with associated left sided facet joint cyst are shown in VA 
treatment notes and a VA examination report dated from May 
1997 to August 1997.  A VA hospital discharge summary 
reflects that the veteran was hospitalized from September 2, 
1997 to September 5, 1997 for complaints of low back pain 
radiating to bilateral lower extremities and to undergo a 
lumbar laminectomy of L4-L5 with excision of a synovial cyst 
and release of nerve root compressions at L4 and L5.  
Consequently, the Board finds that the veteran's lumbar spine 
symptoms equate to pronounced intervertebral disc syndrome 
with little intermittent relief and persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc 
were present at the time the veteran was awarded service 
connection for discogenic low back pain.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).  

A review of the records from 1999 to 2006 reflects little 
information regarding the low back.  In that time, it does 
not appear that the veteran was afforded any thorough VA 
orthopedic examination of his low back.  However, he was 
afforded a VA orthopedic examination in March 2006.  At that 
time, demonstrable muscle spasm and absent ankle jerk, 
bilaterally were noted by the examiner.  This is consistent 
with the earlier findings and, in the opinion of the 
undersigned, reflects ongoing low back pathology consistent 
with the requirements for a 60 percent rating to be assigned 
under the old regulations.  

In this case, the Board has determined that there are 
objective medical findings of intervertebral disc disease 
with neurological symptomatology to warrant the assignment of 
a 60 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002), effective from July 7, 1997 (the date of the 
initial grant of service connection).  

As the veteran is receiving the maximum disability rating for 
his service-connected low back disability under the rating 
criteria for intervertebral disc syndrome during this time 
period, consideration of an increased rating based on 
functional loss due to pain and other symptoms is not for 
application.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
Johnston v. Brown, 10 Vet. App. 80 (1997).  Other diagnostic 
codes for the spine, which might provide for a higher 
disability rating, are not applicable.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5285 through 5295 (2002).  It is not 
contended or shown that the veteran's service-connected low 
back disability includes symptoms of ankylosis or fracture of 
the spine.


ORDER

Entitlement to 60 percent rating is granted for discogenic 
low back pain, effective July 7, 1997, subject to the law and 
regulations governing the payment of monetary benefits.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


